EXHIBIT 99.2 EXECUTION COPY RECEIVABLES PURCHASE AGREEMENT between MERRILL LYNCH BANK USA, as Seller and ML ASSET BACKED CORPORATION, as Purchaser Dated as of June 30, 2008 TABLE OF CONTENTS Page 1.DEFINITIONS. 1 2.CONVEYANCE OF THE RECEIVABLES. 3 3.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. 4 4.REPRESENTATIONS AND WARRANTIES OF THE SELLER. 5 5.CONDITIONS TO OBLIGATION OF THE PURCHASER. 9 6.CONDITIONS TO OBLIGATION OF THE SELLER. 10 7.COVENANTS OF THE SELLER. 11 8.INDEMNIFICATION. 12 9.CONTRIBUTION. 14 10.TRANSFER TO THE ISSUER. 14 11.SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS. 15 12.AMENDMENT. 15 13.NOTICES. 16 14.SUCCESSORS AND ASSIGNS. 16 15.COUNTERPARTS. 16 16.APPLICABLE LAW. 16 17.SEVERABILITY OF PROVISIONS. 16 EXHIBIT A A-1 i This
